DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                            Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,597,274. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 3, of U.S. Patent No. 8,597,274 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ184.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1-4, 7-14, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes (US 2009/0275887) in view of Blomquist et al. (US 2014/0350371).
                                                    
Regarding claims 1, 11, Estes discloses a method comprising: detecting an analyte level of a user using an analyte sensor (page 6, [0055]). Claim 11, a processor operably coupled to the analyte sensor (page 1, [0004]) and memory operably coupled to the processor, wherein the memory  includes instructions stored therein that, when executed by the processor, cause the processor to (page 8, [0064]).
    Estes discloses all the limitations set forth above but fails to explicitly disclose delaying the annunciation of an analyte alarm after the analyte level crosses an analyte threshold, wherein the delay is based on one or both of (1) a magnitude of difference between the analyte level and the analyte threshold and (2) a duration of time in which the analyte level has crossed the analyte threshold.
   However, Blomquist discloses delaying the annunciation of an analyte alarm after the analyte level crosses an analyte threshold, wherein the delay is based on one or both of (1) a magnitude of difference between the analyte level and the analyte threshold and (2) a duration of time in which the analyte level has crossed the analyte threshold (page 11, [claim 32]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of blomquist within the system of Estes in order to measure blood glucose levels in a patient for the management of diseases thereby improving the reliability of the system.

Regarding claims 2, 12, Estes discloses wherein the analyte threshold is a low analyte threshold (page 10, [0078]).
Regarding claims 3, 13, Estes discloses wherein the analyte level is a glucose level (page 1, [0004]). 


Regarding claim 7, Estes discloses sounding an alarm after the delay (page 12, [0094]).
Regarding claim 8, Estes and Blomquist disclose all the limitations set forth in claim 1 and blomquist further discloses wherein sounding the alarm after the delay is performed by an electronic device in communication with the analyte sensor (page 11, [claim 32]).
Regarding claim 9, Estes discloses wherein the electronic device comprises a display for user input and output communication (page 5, [0047]).
Regarding claim 10, Estes discloses wherein the electronic device is further configured to recommend medication based on the analyte level (page 1, [0004]; page 7, [0059]).
Regarding claim 17, Estes discloses an electronic device in communication with the analyte sensor (page 1, [0004]).
Regarding claim 18, Estes discloses wherein the electronic device comprises a display for user input and output communication (page 5, [0047]).
Regarding claim 19, Estes discloses wherein the electronic device is further configured to recommend medication based on the analyte level (page 1, [0004])..
Regarding claim 20, Estes discloses wherein the electronic device is further in communication with a medication delivery device (page 1, [0004]).

Claims 5-6, 15-16 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Estes in view of Blomquist as applied to claim 1 above, and further in view of Kanderian, JR. et al. (US 2007/0173761).
Regarding claims 5-6, 15-16, Estes and Blomquist disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein the delay is 30, 120, minutes if the glucose level is below 45, 120 mg/dl.

mg/dl (page 21, [0273]).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Kanderian within the system of Estes and Blomquist in order to measure blood glucose levels in a patient for the management of diseases thereby improving the reliability of the system.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 The applicant must provide a terminal disclaimer to overcome the double patenting rejection.
 For at least the above reason, the rejection of claims is sustained.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Landgraf (US 2009/0114811) discloses Ion mobility spectrometer and method for operation.
Ford et al. (US 2002/0045808) discloses formulation......values.
Senko (US 2008/0149821) discloses method and apparatus.........peak.
Simpson et al. (US 2007/0235331) discloses analyte sensors....noise.
Pesach (US 2007/0052965) discloses method..........material.
Mensinger et al. (US 2009/0192366) discloses systems....sensor data.

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

DP
May 4, 2021

                                                                            /DANIEL PREVIL/                                                                            Primary Examiner, Art Unit 2684